DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
For clarity of record, several interviews have been conducted as it relates to the subject application. Initially, the Examiner contacted Applicant to request an election over the phone. However, it was later determined that any proposed restriction/election should be withdrawn and all of claims 1-20 would be examined. Prior to the withdrawal of the proposed restriction/election, the Applicant had agreed to a proposed Examiner’s amendment as it relates to claims 1-10 and which is provided below. Subsequent to notification that the proposed restriction/election would be withdrawn, the Examiner proposed amending the subject matter of claim 17, including the subject matter of any intervening claims, into claim 11 to make it allowable over the prior art of record. The Examiner also proposed cancelling claim 20. No agreement was reached with respect to claims 11-20. At this current point in prosecution, and after a call with Scott Tulino on 2/8/2022, it is the Examiner’s understanding that Applicant wishes to move forward with the proposed Examiner’s Amendment with respect to claims 1-10 only and have claims 11-20 examined, prior art applied where applicable, and an Office Action prepared regarding the same.
Claim Objections
Claim 16 is objected to because of the following informalities:  in line 4 of claim 16, “a electric connector” should instead read “an electric connector”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
More specifically, claim 12 includes the terminology “a top side” in the last line of the claim.  However, top side has not been clearly assigned to one component or another. While there appears to be an implication that a top side is referencing both a top side of the first support member and a top side of the second support member, the same could be construed in other manners, i.e., the top side of only one of the first or second support member, the top side of the top cover, the top side of another component all together which may have been erroneously left out of the claim. For purposes of examination, the first interpretation will be relied upon.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 11, 12, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,931,361 to Schwimmer (hereinafter “Schwimmer”).
With regards to claim 11, Schwimmer discloses a bicycle luggage carrier and battery box assembly (10 generally) mounted to a seat tube (14) of a bicycle (see at least FIG. 1), comprising:
a luggage carrier (12) comprising a locating component unit and at least one sliding rail (36 extending from 32), said locating component unit comprising a first support member and a second support member (either: each of the left and right extensions labeled 30 respectively extending into edges 28 and then flanges 32 – see FIG. 1; or each of the left and right flanges 32 which are indirectly connected to the seat tube – see FIG. 4) respectively connected to and backwardly extended from said seat tube (see at least FIG. 1), said at least one sliding rail being mounted to said locating component unit (see at least FIG. 4 as well as col. 2, ln. 23-35); and
a battery box (40 – notably “battery box” is not positively reciting a “battery” as much as merely reciting an intended use, 40 is capable of holding a battery) mounted in said locating component unit (see at least FIGS. 1 and 4 as well as the descriptions thereof), said battery box comprising at least one sliding coupling structure (see FIG. 4, specifically the unlabeled mating tracks which cooperate with 36, see also col. 2, ln. 23-35) respectively slidably coupled to said at least one sliding rail (see also col. 2, ln. 23-35 as well as FIGS. 1 and 4).
With regards to claim 12, Schwimmer discloses that said locating component unit further comprises a top cover (16 when the first and second support members are construed as each of the left and right flanges 32 which are indirectly connected to the seat tube – see FIG. 4) mounted to said first support member and said second support member at a top side (see at least FIG. 1).

a locating component unit comprising a first support member and a second support member (either: each of the left and right extensions labeled 30 extending respectively into edges 28 and then flanges 32 – see FIG. 1; or each of the left and right flanges 32 which are indirectly connected to the seat tube – see FIG. 4) respectively connected to and backwardly extended from said seat tube; and
at least one sliding rail (36 – in either of the interpretations set forth above) mounted at said locating component unit for connection said object (see at least FIGS. 1 and 4 as well as the descriptions thereof).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwimmer as applied to claim 11 above, and further in view of U.S. Patent Application Publication No. 2010/0243691 to Salisbury (hereinafter “Salisbury”).

Notably, Schwimmer fails to explicitly teach that the two said sliding rails are respectively fastened to an inner wall of said first support member and an inner wall of said second support member.
However, Salisbury teaches of a mounting assembly for a cycle that allows for selectively locating a storage utility in various positions (see abstract). Moreover, Salisbury teaches that the pair of sliding mechanisms (50) taught therein can provide a continuous line or region of contact or numerous points of contact thus imparting a high degree of structural rigidity and stiffness (see at least paragraphs [0060] and [0065]); can minimize the footprint while still providing an extended range of travel and thus takes up less space (see at least paragraph [0061]); that the sliding rails are detachably fastened to an inner wall of first and second support members (each labeled 24, see at least annotated FIGS. 4 and 4A below specifically as it relates to the arrows pointing to the Phillips-head bolts and nuts securing 52 to each left and right 24); and that the sliding rails as well as the first and second support members having a plurality of holes to accommodate fasteners (see annotated FIGS. 4 and 4A with respect to the Phillips-head bolts that pass through 52 and 24 and are secured with nuts).

Annotated FIG. 4

    PNG
    media_image1.png
    281
    429
    media_image1.png
    Greyscale

Annotated FIG. 4A

    PNG
    media_image2.png
    187
    262
    media_image2.png
    Greyscale


Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify/substitute the unitary design of sliding rails and support members of Schwimmer to be detachably separable as taught in Salisbury, since separating parts that were once integral involves only routine skill in the art. The motivation for doing so would be the explicit teachings of Salisbury as it relates to the sliding rails described therein providing any of a continuous line or region of contact or numerous points of contact thus imparting a high degree of structural rigidity and stiffness, a reduced overall footprint in terms of space management, and extended range of travel. 

With regards to claim 15, Salisbury teaches that each said sliding rail comprises a plurality of screw holes (see annotated FIGS. 4 and 4A above); said first support member and said second support member each comprise a plurality of screw holes located on the respective said inner wall thereof (see annotated FIGS. 4 and 4A above) and respectively and detachably fastened to the respective said screw holes of said sliding rails with respective screws (see annotated FIGS. 4 and 4A above). One of ordinary skill in the art would be motivated to incorporate these features of Salisbury into Schwimmer for the same reasoning and motivation previously provided above with respect to claim 13.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwimmer and Salisbury as applied to claims 11 and 13 above, and further in view of U.S. Patent No. 5,803,329 to Weissenberger et al. (hereinafter “Weissenberger”).
With regards to claim 18, Schwimmer fails to explicitly teach of two brackets respectively mounted to a bottom side of said sliding rails.
However, Weissenberger teaches of a bicycle luggage carrier (2, also see abstract and FIG. 1) mounted to a seat tube of a bicycle (7), the luggage carrier comprising a locating component unit (6) comprising a first support member and a second support member (see FIGS. 3a, the description thereof, and specifically each of the components labeled 32) respectively connected to and backwardly extended from said seat tube (7). Additionally, Weissenberger teaches that the carrying body of the carrier rack is further supported by brackets (5) extending down from either side of the carrying body to the a lower 
Accordingly, it would have been obvious to one skilled in the art, at the time of the applicant’s invention, to incorporate two brackets mounted to the bottom side of the rails of Schwimmer since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results. Alternatively, it would have been obvious to do the same in view of the explicit teachings of Weissenberger with respect to further supporting the luggage carrier by reinforcing it against vertical loads from the weight of articles being carried. Stated differently, instead of having a single connecting point to a seat tube, via a horizontal connection, to support vertical loads of the luggage carrier, higher loads could be carried with greater stability and a lower likelihood of a catastrophic failure by incorporating additional brackets/supports extending vertically down to the bicycle frame where the rear wheel is mounted.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Tulino on 1/26/2022.
The application has been amended as follows: 

Claim 1.  (Currently Amended)  A bicycle mounting mechanism and battery box assembly mounted to a bicycle frame of a bicycle, characterized in that the assembly comprises:
n abutment recess and an opening located in an outer surface thereof; and
a mounting mechanism comprising a locating component unit connected to said bicycle frame and a grip pivotally connected to said locating component unit, said locating component unit comprising an accommodation chamber for detachably accommodating said battery box, said grip comprising an abutment end portion and a push end portion, said abutment end portion being capable of insertion engaging rotation insertion rotation 

Claim 3.  (Currently Amended)  The bicycle mounting mechanism and battery box assembly as claimed in claim 1 characterized in that, said grip is rotatable between a close position where said abutment end portion is disposed inside said opening and said push end portion does not touch 

Claim 4. (Currently Amended) The bicycle mounting mechanism and battery box assembly as claimed in claim 1 characterized in that, said locating component unit further comprises two support members respectively connected to and backwardly extending 

5[[4]] characterized in that, said grip further comprises a grip body closer than said pivot-connection portion is disposed to said grip body.

Allowable Subject Matter
Claims 1-10 as amended above are allowed.
Claims 16, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter (with respect to amended claims 1-10 as provided above): none of the prior art of record discloses, teaches, or suggests a bicycle mounting mechanism and battery box assembly mounted to a bicycle frame of a bicycle, characterized in that the assembly comprises:
a battery box comprising an abutment recess and an opening located in an outer surface thereof; and
a mounting mechanism comprising a locating component unit connected to said bicycle frame and a grip pivotally connected to said locating component unit, said locating component unit comprising an accommodation chamber for detachably accommodating said battery box, said grip comprising an abutment end portion and a push end portion, said abutment end portion being capable of insertion into said accommodation chamber and engaging with said opening with a rotation of said grip, said push end portion being capable of insertion into said accommodation chamber and abutting against said 
The following is a statement of reasons for the indication of allowable subject matter with respect to claim 16: none of the prior art of record discloses, teaches, or suggests all the limitations of independent claim 11, in combination with the limitations of intermediate claims 13-15, in addition to said battery box comprising a set of terminals located at a front side thereof; said luggage carrier further comprises a control box mounted in said locating component unit; said control box comprises a electric connector located at a rear side thereof; said electric connector is electrically connected with said set of terminals when said battery box is mounted in said locating component unit. While there is certainly prior art cited in the PTO-892 that generally teaches of batteries, controllers, and terminals associated with bicycle accessories, it is the Examiner’s position that in view of all the other limitations required by the independent and intervening claims, it would require improper hindsight reasoning/bias to specifically arrange the structural elements of claim 16, at the specific locations, with the specific orientations presently claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant should observe the prior art cited in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conan Duda whose telephone number is (313)446-4845. The examiner can normally be reached Monday through Friday 9:00 AM to 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONAN D. DUDA/
Examiner
Art Unit 3611



/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611